DETAILED ACTION
The following is a non-final office action upon examination of application number 16/827825. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/2/2022 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 8, and 15 have been amended.
The rejection under 35 USC 101 is withdrawn in view of the claim amendments filed 2/2/2022.
Claims 1, 4-8, 11-15, and 18-21 are pending in the application and have been examined on the merits discussed below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0350989 (Telatar); in view of US 2019/0066247 (Hodge); in further view of US 10601683 (Kulshreshtha).

As per claim 1, Telatar teaches: a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and a memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: ([0023] …A portion of hardware can include at least a processor and a portion of memory, wherein the memory includes an instruction to execute).
receive, in real-time, current resource data for a first entity location of a plurality of entity locations, ([0024] … A manager component 120 is configured to create a schedule based on the portion of project data or the portion of resource data. The schedule can include an assignment of one or more workers to a project on a particular date or time in light of an evaluation of the portion of project data or the portion of resource data (e.g., via the aggregation component). A list of workers (e.g., also referred to as a crew list) and respective assignment dates and/or times can also be created by the manager component based on the evaluation of the portion of project data and/or the portion of resource data. [0026] … For example, the portion of resource data can be, but is not limited to being, data associated with a resource for a project such as a worker, an employee, a contractor, equipment, tools, a part, among others. In an embodiment, the portion of resource data can relate to employee information, wherein the employee information relates to at least one of a shift schedule of the employee [0029] FIG. 2 is an illustration of a system 200 for adjusting a generated schedule based on real-time collected information [0033] … the real-time component can generate an updated crew)
receive data related to environmental conditions at the first entity location; ([0028] … The system can collect data such as, but not limited to, … , weather conditions [0034] For example, a weather condition that affects a project (e.g., weather condition limits work to be performed, etc.) or maintenance procedure can be accounted for by the real-time component by adjusting the schedule such that one or more workers can be rescheduled [0049] … manager component can leverage a weather database that includes information about weather conditions that can impact a client asset condition. Based on such data on weather conditions, maintenance procedure(s) can be scheduled earlier (if client asset exposed to severe weather) or later (if client asset not exposed to severe weather) due to the affect on wear of the client asset. For example, severe heat can cause rail bending in which the manager component can create a schedule for a maintenance procedure on the rail in light of such severe weather condition. In another example, a lightning strike can damage a client asset, wherein the manager component can create a schedule for a maintenance procedure based thereon)
identify, using a cognitive automation model trained to recognize data patterns and based on the current resource data and data related to environmental conditions, a resource recommendation for the first entity location, ([0024] …The system can leverage historical data of other projects to schedule a project to improve scheduling in light of previous situations, data, criteria, and the like. [0029] FIG. 2 is an illustration of a system 200 for adjusting a generated schedule based on real-time collected information [0032] The system includes a real-time component 220 that is configured to adjust the generated schedule in real-time, wherein the adjustment can relate to an assigned date, an assigned employee, …. The real-time component receives or aggregates information related to changes or adjustments in real-time and/or with minimal delay. By way of example and not limitation, the changes or adjustments can relate to an addition or subtraction of a worker on a project …, weather, among others. [0034] For example, a weather condition that affects a project (e.g., weather condition limits work to be performed, etc.) or maintenance procedure can be accounted for by the real-time component by adjusting the schedule such that one or more workers can be rescheduled to a date with more favorable weather to perform work for the project and/or the maintenance procedure. In such example, the weather condition or weather alert can be received and the real-time component can generate a modified schedule and/or a notification indicating that the assigned one or more workers on the project or maintenance procedure can stop work on the project or maintenance procedure for that time and be rescheduled at a different time when the weather is more suitable to perform work on the project or the maintenance procedure; recognizes patterns in data (unfavorable weather) and makes recommendations. [0049] … manager component can leverage a weather database that includes information about weather conditions that can impact a client asset condition. Based on such data on weather conditions, maintenance procedure(s) can be scheduled earlier (if client asset exposed to severe weather) or later (if client asset not exposed to severe weather) due to the affect on wear of the client asset. For example, severe heat can cause rail bending in which the manager component can create a schedule for a maintenance procedure on the rail in light of such severe weather condition. In another example, a lightning strike can damage a client asset, wherein the manager component can create a schedule for a maintenance procedure based thereon)
generate an instruction to automatically execute the identified resource recommendation; transmit … the generated instruction to automatically execute the identified resource recommendation to a computing device; ([0033] …an updated crew list via an electronic communication to the real-time component, component, and/or controller/microprocessor incorporated with the system. In another embodiment, the update can be a "push" update that is directly communicated to a device, system, component, controller, and/or microprocessor. [0035] …the real-time component can request additional worker(s) (e.g., via the HR component) or increase a scheduled work time for the remaining workers on the project or maintenance procedure).
automatically cause execution of one or more actions by the computing device based on the transmitted instruction to automatically execute the identified resource recommendation, ([0034] … the real-time component can generate a modified schedule and/or a notification [0036] …communicate a change or update to the schedule, the project, the maintenance procedure, or one or more workers [0062] …upon scheduling the first maintenance procedure, the location or worker assigned can be notified)
receive, from the computing device, feedback data; and update, based on the feedback data, the cognitive automation model ([0024] …The system can leverage historical data of other projects to schedule a project to improve scheduling in light of previous situations, data, criteria, and the like. [0033] In an embodiment, the real-time component can generate an update in response to a change in status of an input value (e.g., information related to changes or adjustments, resource data, project data, and the like). [0042] The system includes a labor predict component 320 that is configured to estimate at least one of a number of workers for a project or maintenance procedure or an amount of hours to perform for a project or maintenance procedure based on the portion of project data. In an embodiment, the labor predict component can evaluate the portion of project data to indicate or adjust the number of workers to assign or schedule for a project or maintenance procedure and/or the amount of work force (e.g., man-hours, equipment use, parts, among others). For instance, a project involving a structure "A" can be previously performed and leveraged to identify an amount of workers or hours needed to complete. In another instance, a maintenance procedure on a client asset can be previously performed and leveraged to identify an amount of workers or hours needed to complete. The labor predict component can utilize such historical data related to projects or maintenance procedures to identify factors to generate the schedule or assign one or more workers to the project or the maintenance procedure).

Although not explicitly taught by Telatar, Hodge teaches: the current resource data including acknowledgment, received from one or more computing devices, of detection of a signal emitted from a location beacon at the first entity location by the one or more user computing devices; ([0037] …the second inmate mobile device 220 sends the location information 264(2) to the location fencing server 228.  [0021] …the location information 120(1) includes at least one of an identifier of the first beacon device 108(1), an identifier of a location of the first beacon device 108(1) within the controlled environment 102, an identifier of a location of the first inmate device 106(1) within the controlled environment 102, an identifier of the first inmate device 106(1) and/or the first inmate 112, or a timestamp indicating the date and time of an interaction between the first beacon device 108(1) and the first inmate device 106(1).  [0033] The beacon device information 236 corresponds to the beacon devices 206 within the controlled environment 202. In some embodiments, the beacon device information 236 includes beacon device profiles 256 corresponding to individual beacon devices 206 located within the controlled environment 202. For example, the first beacon device profile 256(1) is associated with the first beacon device 206(1), the second beacon device profile 256(2) is associated with the second beacon device 206(2), and so forth. In some instances, the beacon device profiles 256 include a beacon device identifier, a location identifier corresponding to a location of a beacon device within the controlled environment 202…the beacon device profiles 256 identify the inmates, the inmate mobile devices (e.g., the first inmate mobile device 214, the inmate identification device 212, the second inmate mobile device 220, and the third inmate mobile device 222), the employee devices 226, and the employees 224 currently within a predetermined distance of an associated beacon device. [0034] …the first location information 258(1) includes a beacon device identifier 260(1) and device identifiers 262(1). As used herein, a beacon device identifier 260 includes a name, a coordinate, positional descriptor, an identifier capable of distinguishing a beacon device from other beacon devices within the controlled environment 202, or any information capable of identifying a location of a beacon device within the controlled environment 202. The device identifiers 262 are identifiers corresponding to inmate devices and employee devices 226 within a predetermined proximity of a transmitting beacon device 206  [0042] In addition, the tracking module 238 generates a graphical user interface including that illustrates at least the locations of the beacon devices 206, the inmates, and the employees 224).	
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Telatar with the aforementioned teachings of Hodge with the motivation of tracking locations within a controlled environment (Hodges [0002][0003]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Hodge to the system of Telatar would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of beacons in monitoring locations.

Although not explicitly taught by Telatar, Kulshreshtha teaches: the resource recommendation including at least transferring one or more computer processing functions hosted by computing devices at the first entity location to computing devices at a second entity location; (Col 3 ln 45-51 For instance, in the example where two hosts are executing on the same server or on different servers in the same rack, the availability improvement service might provide a recommendation to migrate one of the hosts to a different server, rack, room, or data center. Other types of recommendations can be provided for improving the diversity scores. Col 10 ln 1-5 For instance, in the example shown in FIG. 1 where two hosts 106D and 106E are executing on the same server 102 (or on different servers in the same rack), the availability improvement service 100 might provide a text recommendation 130 to migrate one of the hosts 106D or 106E to a different server 108, rack, room, or data center. [Claim 5] … causing one of the hosts located in a first data center to be migrated to a second data center)
generate a user interface including the identified resource recommendation; transmit the generated user interface …to a computing device; (Col 3 ln 39-49 the availability improvement service can provide a user interface (“UI”) that includes the scores to a user of the service provider network. The availability improvement service can also generate recommendations for improving one or more of the diversity scores and provide the recommendations in the UI or in another manner. For instance, in the example where two hosts are executing on the same server or on different servers in the same rack, the availability improvement service might provide a recommendation to migrate one of the hosts to a different server, rack, room, or data center)
the one or more actions including at least the transferring the one or more computer processing functions hosted by computing devices at the first entity location to computing devices at the second entity location and automatically displaying the user interface identifying the identified resource recommendation; (Col 3 ln 45-51 For instance, in the example where two hosts are executing on the same server or on different servers in the same rack, the availability improvement service might provide a recommendation to migrate one of the hosts to a different server, rack, room, or data center. Other types of recommendations can be provided for improving the diversity scores. Col 10 ln 1-5 For instance, in the example shown in FIG. 1 where two hosts 106D and 106E are executing on the same server 102 (or on different servers in the same rack), the availability improvement service 100 might provide a text recommendation 130 to migrate one of the hosts 106D or 106E to a different server 108, rack, room, or data center. [Claim 5] … causing one of the hosts located in a first data center to be migrated to a second data center Col 3 ln 39-49 the availability improvement service can provide a user interface (“UI”) that includes the scores to a user of the service provider network. The availability improvement service can also generate recommendations for improving one or more of the diversity scores and provide the recommendations in the UI or in another manner. For instance, in the example where two hosts are executing on the same server or on different servers in the same rack, the availability improvement service might provide a recommendation to migrate one of the hosts to a different server, rack, room, or data center)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Telatar with the aforementioned teachings of Kulshreshtha with the motivation of improving service quality for customers (Kulshreshtha Col 3 ln 45-51). Further, one of ordinary skill in the art would have recognized that applying the teachings of Kulshreshtha to the system of Telatar would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the migration of resources between locations.

As per claim 4, Telatar teaches: wherein the identified resource recommendation further includes a recommendation to increase staffing and wherein the computing device is a computing device of a staff member and wherein transmitting the identified resource recommendation includes transmitting a request for the staff member to come to work ([0034] For example, a weather condition that affects a project (e.g., weather condition limits work to be performed, etc.) or maintenance procedure can be accounted for by the real-time component by adjusting the schedule such that one or more workers can be rescheduled … the real-time component can generate a modified schedule and/or a notification [0036] …communicate a change or update to the schedule, the project, the maintenance procedure, or one or more workers [0062] …upon scheduling the first maintenance procedure, the location or worker assigned can be notified).

As per claim 5, Telatar teaches: wherein the data related to environmental conditions includes at least one of: current weather conditions, predicted weather conditions, or power outage data ([0034] For example, a weather condition that affects a project (e.g., weather condition limits work to be performed, etc.) or maintenance procedure can be accounted for by the real-time component by adjusting the schedule such that one or more workers can be rescheduled [0049] …In another example (discussed in more detail below), the manager component can leverage a weather database that includes information about weather conditions that can impact a client asset condition. Based on such data on weather conditions, maintenance procedure(s) can be scheduled [0067] …The data for the weather can include, but is not limited to include, hourly weather updates, geographic location, station weather, temperature, dew point, humidity, wind (e.g., direction, speed, gusts, etc.), temperature high, temperature low, precipitation, sunshine, cloud cover percentage, barometric pressure, horizontal visibility, possible sunshine, sunrise, sunset, among others.)

As per claim 8, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. 

As per claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies. 

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies. 

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. 

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies. 

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0350989 (Telatar); in view of US 2019/0066247 (Hodge); in further view of US 10601683 (Kulshreshtha); in view of US 2016/0350787 (Taylor). 

As per claim 6, although not explicitly taught by Telatar, Taylor teaches: wherein identifying the resource recommendation includes identifying a second entity location of the plurality of entity locations to perform functions of the first entity location ([0039] If the system 400 determines the item is not on-site (e.g., item not binned in the back room) and/or located at an alternate store location, the customer may notify the customer that the item will be available at the store at a later date as specified in step 464. The system 400 may be configured to automatically create an order for the item the customer inquired about as illustrated in step 465. Further action may be taken in step 466, such as indicating another store location where the item is available, offering to ship the item to the customer, and/or notifying the customer when the item has been delivered at the store chosen by the customer (e.g., their home store or default store location)).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Telatar with the aforementioned teachings of Hodge with the motivation of improving customer satisfaction by providing an alternate location for completing of a service. Further, one of ordinary skill in the art would have recognized that applying the teachings of Hodge to the system of Telatar would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for users to be provided an alternate location.

As per claim 7, although not explicitly taught by Telatar, Taylor teaches:  instructions that, when executed, cause the computing platform to transmit a notification to one or more customers of the first entity location to use the second entity location ([0039] If the system 400 determines the item is not on-site (e.g., item not binned in the back room) and/or located at an alternate store location, the customer may notify the customer that the item will be available at the store at a later date as specified in step 464. The system 400 may be configured to automatically create an order for the item the customer inquired about as illustrated in step 465. Further action may be taken in step 466, such as indicating another store location where the item is available, offering to ship the item to the customer, and/or notifying the customer when the item has been delivered at the store chosen by the customer (e.g., their home store or default store location)).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Telatar with the aforementioned teachings of Hodge with the motivation of improving customer satisfaction by providing an alternate location for completing of a service. Further, one of ordinary skill in the art would have recognized that applying the teachings of Hodge to the system of Telatar would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for users to be provided an alternate location.

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies. 

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies. 

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies. 

As per claim 21, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies. 

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose the current resource data including acknowledgement of detection of a signal emitted from a location beacon at the first entity location by one or more user computing devices.
Examiner respectfully disagrees. The claimed limitation covers the receipt of an acknowledgement of detection of a beacon from user computing devices. Examiner acknowledges that paragraph 34 of Hodge discloses the receipt of acknowledgement data from a beacon device ([0034] The tracking module 238 monitors the location of the inmates (e.g., the first inmate 210, the second inmate 216, and the third inmate 218), the employees 224, inmate devices (e.g., the first inmate mobile device 214, the inmate identification device 212, the second inmate mobile device 220, and the third inmate mobile device 222), and employee devices 226 within the controlled environment 202. As illustrated in FIG. 2, the tracking module 238 receives location information 258 from the beacon devices 206. For example, the first beacon device 206(1) sends the first location information 258(1) to the location fencing server 228. Further, the first location information 258(1) includes a beacon device identifier 260(1) and device identifiers 262(1). As used herein, a beacon device identifier 260 includes a name, a coordinate, positional descriptor, an identifier capable of distinguishing a beacon device from other beacon devices within the controlled environment 202). However, Hodge also discloses resource data including acknowledgement of detection of a signal emitted from a location beacon at the first entity location by one or more user computing devices ([0037] As further illustrated in FIG. 2, the tracking module 238 receives location information 264 from inmate mobile devices (e.g., the first inmate mobile device 214 and the second inmate mobile device 220) and the employee devices 226. For example, the second inmate mobile device 220 sends the location information 264(2) to the location fencing server 228… a location identifier includes a coordinate, positional descriptor, or any other information capable of identifying a location of an inmate mobile device within the controlled environment 202; system receives location information from user devices [0034] … location information 258(1) includes a beacon device identifier 260(1) and device identifiers 262(1). As used herein, a beacon device identifier 260 includes a name, a coordinate, positional descriptor, an identifier capable of distinguishing a beacon device from other beacon devices within the controlled environment 202; location information includes acknowledgement of a beacon (beacon identifier)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0185477 – discloses a system that collects beacon signal information from user devices. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683